Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00124-CV

                            WESTFREIGHT SYSTEMS, INC.,
                               Appellant/Cross-Appellee

                                              v.

 John Michael HEUSTON, Individually and as Dependent Administrator of the Estate of Juana
                 Garza, Deceased, and Geronimo Rodriguez, Individually,
                              Appellees/Cross-Appellants

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-03-50966-CV
                       Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against the party incurring same.

       SIGNED June 17, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice